Exhibit 99.2 Jimmy C. Tallent President & CEO H. Lynn Harton Chief Operating Officer Rex S. Schuette EVP & CFO rex_schuette@ucbi.com (706) 781-2266 David P. Shearrow EVP & Chief Risk Officer 2 Cautionary Statement This news release contains forward-looking statements, as defined by federal securities laws, including statements about United’s financial outlook and business environment. These statements are based on current expectations and are provided to assist in the understanding of future financial performance. Such performance involves risks and uncertainties that may cause actual results to differ materially from those expressed or implied in any such statements. For a discussion of some of the risks and other factors that may cause such forward-looking statements to differ materially from actual results, please refer to United Community Banks, Inc.’s filings with the Securities and Exchange Commission including its 2011 Annual Report on Form 10-K under the sections entitled “Forward-Looking Statements”. Forward-looking statements speak only as of the date they are made, and we undertake no obligation to update or revise forward-looking statements. 3 Non-GAAP Measures This presentation also contains financial measures determined by methods other than in accordance with generally accepted accounting principles (“GAAP”). Such non-GAAP financial measures include the following: net interest margin – pre credit, core net interest margin, core net interest revenue, core fee revenue, core operating expense, core earnings, net operating income (loss) and net operating earnings (loss) per share, tangible common equity to tangible assets, tangible equity to tangible assets and tangible common equity to risk-weighted assets. The most comparable GAAP measures to these measures are: net interest margin, net interest revenue, fee revenue, operating expense, net income (loss), diluted earnings (loss) per share and equity to assets. Management uses these non-GAAP financial measures because we believe it is useful for evaluating our operations and performance over periods of time, as well as in managing and evaluating our business and in discussions about our operations and performance. Management believes these non-GAAP financial measures provide users of our financial information with a meaningful measure for assessing our financial results and credit trends, as well as for comparison to financial results for prior periods. These non-GAAP financial measures should not be considered as a substitute for financial measures determined in accordance with GAAP and may not be comparable to other similarly titled financial measures used by other companies. For a reconciliation of the differences between our non-GAAP financial measures and the most comparable GAAP measures, please refer to the ‘Non-GAAP Reconcilement Tables’ at the end of the Appendix to this presentation. 4 United at a Glance Founded in 1950 Third-largest bank holding company in Georgia Headquartered in Blairsville, Georgia with 104 locations throughout north Georgia, metro Atlanta, coastal Georgia, western North Carolina and east Tennessee 1,592 employees 27 Banks and 104 Offices Deposit Market Share(1) Key Statistics as of 9/30/12 Market Banks Offices Deposit Share Rank (billions) North Georgia 11 22 32% 1 Total assets $6.70 Atlanta MSA 10 38 4 7 Total deposits $5.82 Gainesville MSA 1 5 12 5 Loans $4.14 Coastal Georgia 2 8 4 8 Western North Carolina 1 20 12 3 East Tennessee 2 11 2 9 ¹ FDIC deposit market share and rank as of 6/12 for markets where United takes deposits. Source: SNL and FDIC. 5 Highlights Third Quarter Improving Quarterly Results Net Income of $10.6 million, or 13 cents per share Fifth quarterly profit in past six quarters Core earnings (pre-tax, pre-credit) of $29.9 million Modest Loan Growth, Both Linked Quarter and Year Ago Increased lending opportunities Strong Core Transaction Deposit Growth Year-to-date up 11% annualized Building customer deposit base Represents 56% of total customer deposits compared to 34% at the end of 2008 Non Performing and Classified Assets Declining 6 FINANCIAL REVIEW 7 Core Earnings Summary (in thousands) Variance - Increase / (Decrease) 3Q12 2Q12 4Q11 3Q11 Net Interest Revenue $ 57,371 $ 535 $ (1,679) $ (1,910) Fee Revenue 13,,561 1,694 Gross Revenue 70,374 774 (118) (216) Operating Expense (Excl OREO) 40,523 (789) (3,320) (3,570) Pre-Tax, Pre-Credit (Core) $ 29,851 $ 1,563 $ 3,202 $ 3,354 Net Interest Margin 3.60 % .17 % .09 % .05 % 8 Fee Revenue - Core (in thousands) Variance - Increase / (Decrease) 3Q12 2Q12 4Q11 3Q11 Overdraft Fees $ 3,362 $ 130 $ (175) $ (179) Debit Card Fees 3,063 (179) 94 (239) Other Service Charges 1,271 (71) 529 580 Total Service Charges and Fees 7,696 (120) 448 162 Mortgage Loan & Related Fees 2,,652 Brokerage Fees 709 (100) (73) (127) Other 1,798 (19) 211 7 Total Fee Revenue - Core 13,,561 1,694 Non-Core(1) 761 658 (464) 572 Reported - GAAP $ 13,764 $ 897 $ 1,097 $ 2,266 (1) Includes net securities gains and charges on prepayment of FHLB advances, hedge ineffectiveness gains, gains from the sale of low income housing tax credits, interest on Federal income tax refund and mark to market adjustments on United’s deferred compensation plan assets. 9 Operating Expenses - Core (in thousands) Variance - Increase / (Decrease) 3Q12 2Q12 4Q11 3Q11 Salaries & Employee Benefits $ 22,364 $ (786) $ (3,174) $ (3,284) Communications & Equipment 3,(30) Occupancy 3,539 - (433) (255) FDIC Assessment 2,537 (8) (62) (66) Advertising & Public Relations 934 (154) (10) (118) Postage, Printing & Supplies 954 38 (63) (82) Professional Fees 2, Other Expense 4,761 (150) 113 136 Core Operating Expenses 40,523 (789) (3,320) (3,570) Non-Core(1) 4,260 1,262 (2,977) 1,833 Reported GAAP $ 44,783 $ 473 $ (6,297) $ (1,737) (1) Includes foreclosed property costs, adjustment to reclassify pension plan actuarial gains and losses and unamortized prior service costs to other comprehensive income, severance costs and mark to market adjustments on United’s deferred compensation plan liability. 10 Net Operating Income (in thousands) Variance - Increase / (Decrease) 3Q12(1) 2Q12 4Q11 3Q11 Core Earnings (Pre-Tax, Pre-Credit) $ 29,851 $ 1,563 $ 3,202 $ 3,354 Provision for Loan Loss 15,500 (2,500) 1,500 (20,500) NON-CORE FEE REVENUE: Hedge Ineffectiveness Gaines (Losses) Securites Gains (Losses) - (6,490) (4) - Charges from Prepayment of Borrowings - 6,199 - - Gains from Sale of Low Income Housing Tax Credits - - (728) - Gains (Losses) on Deferred Compensation Plan Assets 153 161 (27) 539 Total Non-Core Fee Revenue 761 658 (464) 572 NON-CORE OPERATING EXPENSES: Foreclosed Property Write Downs 2,394 1,386 (1,498) 622 Foreclosed Property (Gains) Losses on Sales 350 619 (2,691) 1,154 Forclosed Property Maintenance Expenses 962 (150) (1,407) (883) Severance Costs 401 (754) 401 401 Reclassification of Pension Actuarial Gains to AOCI - - 2,245 - Gains (Losses) on Deferred Comp Plan Liability 153 161 (27) 539 Total Non-Core Operating Expenses 4,260 1,262 (2,977) 1,833 Income Tax (Expense) Benefit (284) 610 (3,548) (686) Net Income $ 10,568 $ 4,069 $ 667 $ 21,907 11 Net Income (in thousands) Variance - Increase / (Decrease) 3Q12 2Q12 4Q11 3Q11 Net Income $ 10,568 $ 4,069 $ 667 $ 21,907 Preferred Stock Dividends (3,041) 9 16 22 Net Income Avail to Common Shareholders $ 7,527 $ 4,060 $ 651 $ 21,885 Net Income Per Share $ .13 $ .07 $ .01 $ .38 Tangible Book Value $ 6.64 $ .16 $ .17 $ .03 (DTA Allowance $272 Million - $4.70 / Share) Shares Outstanding (millions) 57.9 .1 .3 .3 12 Net Interest Margin NIM Characteristics Margin – Linked Quarter +17 bps vs. 2Q12 Smaller balance sheet Higher securities yields, offset by loan pricing compression Lowered core and CD deposit pricing Outlook for Continued Loan and Securities Pricing Pressure (1) Excluding impact of nonaccrual loans, OREO and interest reversals 13 Key Drivers of Net Interest Revenue / Margin Offsetting Impacts on Margin Loan and securities pricing under pressure Deposit rates continue to decline 14 Deposit Pricing, Excluding Brokered Deposits Note – CD pricing reflects the quarter-ending new and renewed yield. MMDA / NOW pricing reflects the deposit yield for each quarter 15 Customer Deposit Mix Improving (in millions) 3Q12 2Q12 3Q11 4Q08 Demand / NOW $ 1,796 $ 1,735 $ 1,686 $ 1,457 MMDA / Savings 1,342 1,330 1,220 630 Core Transaction 3,138 3,065 2,906 2,087 8% Growth - $232 Million 50% Growth Time < $100,000 1,118 1,159 1,387 1,945 Public Deposits Total Core 4,868 4,847 4,890 4,787 Time >$100,,336 Public Deposits 32 36 38 87 Total Customer 5,599 5,611 5,795 6,210 Brokered Deposits Total Deposits $ 5,823 $ 5,822 $ 6,005 $ 7,003 3Q12 56% $5.6B Public Funds 12% Demand & Time NOW >$100k 32% 12% Time <$100k MMDA & 20% Sav. 24% Customer 4Q08 $6.2B Public Funds Demand & 14% 34% NOW 23% Time >$100k 22% MMDA & Sav. 10% Time <$100k 31% 16 Core Deposit Growth – Category and Market (in millions, excluding public) Growth YTD Last 12 CATEGORY 3Q12 3Q12 Months Demand $ 54.2 $ 197.9 $ 206.7 MM Accounts 8.4 90.3 99.0 Savings 3.3 24.0 22.7 NOW 6.1 (76.7) (96.8) Total Categories $ 72.0 $ 235.5 $ 231.6 Percent Growth (Annualized) 9 % 11 % 8 % MARKET Atlanta $ 50.6 $ 115.7 $ 125.9 North Carolina 1.3 44.6 41.0 Coastal Georgia (6.0) 19.5 13.6 N. Georgia 19.3 37.1 24.3 Tennessee 5.0 12.5 14.2 Gainesville 1.8 6.1 12.6 Total Markets $ 72.0 $ 235.5 $ 231.6 17 Capital Ratios Well-Capitalized SEP ‘12 JUN ‘12 MAR ‘12 Bank Tier 1 RBC 6 % 14.5 % 14.4 % 13.7 % Total RBC 10 15.7 15.7 15.0 Leverage 5 9.9 9.2 9.0 Holding Company Tier 1 RBC 6 14.3 14.3 13.7 Total RBC 10 15.8 16.0 15.4 Leverage 5 9.8 9.2 8.9 Tier I Common RBC 8.8 8.8 8.3 Tangible Equity to Assets 8.7 8.2 8.1 Tangible Common to Assets 5.7 * 5.5 5.3 *DTA Allowance of $272 million; when reversed adds 3.7% 18 LOAN PORTFOLIO & CREDIT QUALITY 19 Loan Portfolio (total $4.14 billion) Geographic Diversity $ In millions By Loan Type $1.17B Residential Mortgage 28% $.39B Residential Construction 10% $.14B Installment 3% $2.44B Commercial 59% 3Q12 2Q12 1Q12 4Q11 3Q11 Total Loans $4.14 $4.12 $4.13 $4.11 $4.11 20 New Loans Funded* – Category and Market (in millions) CATEGORY 3Q12 2Q12 MARKET 3Q12 2Q12 Commercial RE: Atlanta $ 43.3 $ 35.5 Owner Occupied $ 21.6 $ 25.5 Coastal Georgia 21.4 9.8 Income Producing 21.7 7.1 N. Georgia 36.2 21.9 Total Commercial RE 43.3 32.6 Tennessee 17.5 9.9 Commercial C & I 20.7 15.3 North Carolina 13.9 5.7 Commercial Constr. 3.0 4.6 Gainesville 5.2 3.7 Residential 62.4 25.1 Total Markets $ 137.5 $ 86.5 Residential Constr. 6.5 7.9 Consumer 1.6 1.0 Total Categories $ 137.5 $ 86.5 *Loans greater than $100 thousand 21 New Loan Commitments* – Category and Market (in millions) CATEGORY 3Q12 2Q12 Commercial RE: Owner Occupied $ 23.0 $ 28.0 Income Producing 22.7 7.7 Total Commercial RE 45.7 35.7 Commercial C & I 42.9 23.7 Commercial Constr. 8.7 7.5 Residential 90.0 32.1 Residential Constr. 28.5 32.2 Consumer 1.8 1.2 Total Categories $ 217.6 $ 132.4 MARKET 3Q12 2Q12 Atlanta $ 71.6 $ 54.7 N. Georgia 57.4 35.0 Coastal Georgia 31.7 11.4 Tennessee 24.8 14.8 North Carolina 25.1 12.5 Gainesville 7.0 4.0 Total Markets $ 217.6 $ 132.4 *Loans greater than $100 thousand Credit Quality 22 (in millions) Net Charge-offs(1) as % of Average Loans(1) 3Q12 20.6 $ 1.99 % $ 2Q12 1.85 % $ 1Q12 1.55 % $ 4Q11 1.99 % $ 3Q11 1.68 % Allowance for Loan Losses as % of Total Loans as % of NPLs 107.6 $ 2.60 % 94 $ 112.7 2.74 % 98 $ 113.6 2.75 % 88 $ 114.5 2.79 % 90 $ 146.1 3.55 % Past Due Loans (30 89 Days) .68 % .65 % .86 % .75 % .70 % Non-Performing Loans OREO Total NPAs 115.0 $ $ 115.4 $ 129.7 $ 127.5 $ 144.5 Performing Classified Loans Total Classified Assets 426.0 $ $ 469.8 $ 478.6 $ 488.3 $ Accruing TDRs (see page 48) 138.3 $ $ 141.6 $ 125.8 $ 105.8 $ 69.8 As % of Original Principal Balance Non-Performing Loans OREO % 68.8 % 70.6 % 71.3 % 77.8 % Total NPAs as % of Total Assets as % of Loans & OREO (1) Excludes $25 million of charge-offs for largest loan relationship in 4Q11. 23 NPL Inflow Trends Quarterly NPL Inflows Since 2009 ($mm) Total NPLs ($mm) 24 Net Charge-offs by Loan Category (in thousands) 3Q12 % of Average Loans (Annualized) % of Avg Total Loans 2Q12 1Q12 4Q11(1) 3Q11 Commercial (Sec. by RE): Owner Occupied $ 6,192 3.56 % .46 % .87 % 1.16 % .35 % Income Producing 1,982 .70 1.75 .70 .57 .72 Total Comm (Sec. by RE) 8,174 1.79 .95 .81 .90 .50 Commercial & Industrial (259) (.23) .70 .62 1.08 .39 Commercial Construction 3,190 7.74 .21 .81 1.75 3.54 Total Commercial 11,105 1.81 .86 .78 1.06 .71 Residential Mortgage 3,527 1.23 1.38 1.91 2.04 2.09 Residential Construction 5,676 5.69 9.14 4.84 6.77 5.19 Consumer/ Installment 255 .78 .88 1.72 1.47 2.75 Total Net Charge-offs $ 20,563 1.99 1.85 1.55 1.99 1.68 (1) Excludes charge-offs for largest loan relationship of Commerical Construction $2,863; Commercial & Industrial $17,046; CRE Income Producing $901; and, Residential Construction 25 Net Charge-offs by Market (in millions) 3Q12 % of Average Loans (Annualized) % of Avg Total Loans 2Q12 1Q12 4Q11(1) 3Q11 North Georgia $ 6,451 1.84 % 3.58 % 2.56 % 2.70 % 2.16 % Atlanta MSA 9,344 3.02 .75 .89 1.37 .94 North Carolina 1,674 1.15 2.52 1.14 2.10 2.31 Coastal Georgia 2,486 2.67 .23 1.53 .41 .88 Gainesville MSA 294 .45 (.29) 1.35 3.84 2.64 East Tennessee 314 .45 .68 .34 .59 .78 Total $ 20,563 1.99 1.85 1.55 1.99 1.68 (1) Excludes charge-offs for largest loan relationship of in North Georgia of $25,000 26 NPAs by Loan Category and Market (in thousands) 3Q12 3Q12 NPLs OREO Total NPAs NPLs OREO Total NPAs LOAN CATEGORY MARKETS Commercial (sec. by RE): North Georgia $ 72,211 $ 14,582 $ 86,793 Owner Occupied $ 14,140 $ 7,170 $ 21,310 Atlanta MSA 21,349 5,926 27,275 Income Producing 11,756 1,597 13,353 North Carolina 9,622 2,771 12,393 Commercial & Industrial 32,678 - 32,678 Coastal Georgia 6,,686 Commercial Construction 18,590 3,121 21,711 Gainesville MSA 840 1,328 2,168 Total Commercial 77,164 11,888 89,052 East Tennessee 4,157 1,487 5,644 Total $ 115,001 $ 26,958 $ 141,959 Residential Mortgage 13,996 6,031 20,027 Residential Construction 22,935 9,039 31,974 Consumer/ Installment 906 - 906 Total $ 115,001 $ 26,958 $ 141,959 27 Commercial Loans (total $2.44 billion) Geographic Diversity $ In millions By Loan Type 46% Owner Occupied $1.12B 28% Income Producing $.69B 19% C & I $.46B 7% Comm Const $.16B Avg Lone Size (.000) 28 Commercial Real Estate (by loan type) September 30, 2012 Owner Income (in millions) Occupied Producing Total Percent Office Buildings $ 300 $ 202 $ 502 28 % Retail Small Warehouses/Storage Multi-Residential/Other Properties 70 88 158 8 Churches 135 - 135 7 Convenience Stores 73 19 92 5 Hotels/Motels - 86 86 5 Franchise / Restaurants 37 34 71 4 Farmland 60 - 60 4 Manufacturing Facility 48 8 56 3 Auto Dealership/Service 46 9 55 3 Golf Course/Recreation 39 - 39 2 Daycare Facility 16 10 26 2 Leasehold Property 16 9 25 1 Carwash 18 - 18 1 Movie TheaterBowling/Recreation 16 - 16 1 Funeral Home 14 1 15 1 Marina 10 - 10 1 Mobile Home Parks - 8 8 - Total $ 1,125 $ 693 $ 1,818 Portfolio Characteristics 61.9% owner-occupied Small business, doctors, dentists, attorneys, CPAs $12 million project limit Average Loan Size o $465 Composite CRE o $421 Owner Occupied o $602 Income Producing 29 Commercial Construction (by loan type) September 30, 2012 (in millions) Amount Percent Land Develop - Vacant (Improved) $ 64 40 % Raw Land - Vacant (Unimproved) 48 30 Commercial Land Development 23 14 Office Buildings 5 3 Churches 5 3 Warehouse 2 1 Restaurants/Fast Food/Other Franchise 2 1 Retail Building 1 1 Hotels/Motels 1 1 Convenience Stores 1 1 Miscellaneous Construction 9 5 Total Commercial Construction $ 161 100 % Portfolio Characteristics Average loan size: $438k 30 Residential Mortgage (total $1.17 billion) Geographic Diversity $ In millions By Loan Type Home Equity 29% $.34B Avg loan size $45k Home Equity 29% $.34B Avg loan size $45k Origination Characteristics No broker loans Policy Max LTV: 80-85% 59% of HE Primary Lien 31 Residential Construction (total $389 million) Geographic Diversity $ In millions By Loan Type Land 50% Lot $196 10% Spec $44 11% Sold $37 18% Developing $71 11% Raw $41 Average Loan Size (in thousands) Spec $ 226 Sold Develop Raw Land105 32 Residential Construction – Total Company 3Q12 vs. (in millions) 3Q12 2Q12 1Q12 4Q11 3Q11 3Q11 Land Loans Developing Land $ 71 $ 78 $ 86 $ 88 $ 97 $ (26) Raw Land 41 45 57 61 60 (19) Lot Loans (20) Total (65) Construction Loans Spec 44 49 57 59 64 (20) Sold 37 34 32 33 37 - Total 81 83 89 92 101 (20) Total Res Construction $ 389 $ 409 $ 436 $ 448 $ 474 $ (85) By Region Atlanta $ 68 $ 76 $ 86 $ 86 $ 92 $ (24) Gainesville MSA 17 19 20 20 25 (8) North Georgia (45) North Carolina 85 87 88 91 92 (7) Coastal Georgia 23 22 23 24 24 (1) Tennessee 12 12 13 13 12 - Total Res Construction $ 389 $ 409 $ 436 $ 448 $ 474 $ (85) 33 APPENDIX 34 Experienced Proven Leadership Joined Years in UCBI Banking Jimmy Tallent President & CEO 1984 38 Lynn Harton Chief Operating Officer 2012 29 Rex Schuette Chief Financial Officer 2001 35 David Shearrow Chief Risk Officer 2007 31 Craig Metz Marketing 2002 20 Ray Skinner Retail Banking 2012 22 Regional Presidents: Bill Gilbert North & Coastal Georgia 2000 36 Tim Schools North Carolina & Tennessee 2011 12 Glenn White Atlanta 2007 38 35 Business and Operating Model Twenty-seven “community banks” Local CEOs with deep roots in their communities Resources of $6.7 billion bank Service is point of differentiation #1 in Customer Satisfaction according to Customer Service Profiles J.D. Power Customer Service Champion for 2011 Recognized 40 companies in the U.S. Only bank to be recognized Golden rule of banking “The Bank That SERVICE Built” Ongoing customer surveys 95% satisfaction rate Strategic footprint with substantial banking opportunities Operates in a number of the more demographically attractive markets in the U.S. Disciplined growth strategy Organic supported by de novos and selective acquisitions “Community bank service, large bank resources” 36 Robust Demographics (fast growing markets) Population Growth (%) Population Actual Projected Markets1 (in thousands) 2000 - 2011 2011 - 2016 North Georgia 386 21 % 4 % Atlanta MSA 5, Gainesville MSA Coastal Georgia Western North Carolina East Tennessee Total Markets Georgia 9, North Carolina 9, Tennessee 6, United States 310, ¹ Population data is for 2011 and includes those markets where United takes deposits. Source: SNL 37 Market Share Opportunities Excellent growth prospects Market Deposits United Deposit Markets (in billions) (1) Deposits (2) Banks Offices Share(1) Rank(1) North Georgia $ 6.4 $ 2.0 11 22 32 % 1 Atlanta MSA 50.2 2.0 10 38 4 7 Gainesville MSA 2.6 .3 1 5 12 5 Coastal Georgia 7.3 .3 2 8 4 8 Western North Carolina 6.4 .9 1 20 12 3 East Tennessee 16.0 .3 2 11 2 9 Total Markets $ 88.9 $ 5.8 27 104 ¹ FDIC deposit market share and rank as of 6/12 for markets where United takes deposits. Source: SNL and FDIC. 2 Based on current quarter. 38 Leading Demographics 2011 - 2016 Total Assets Population Rank Ticker Company(1) State ($B) Growth(2) 1 CFR Cullen/Frost Bankers, Inc. TX 20.8 8.38 2 IBOC International Bancshares Corporation TX 11.6 6.99 3 HBHC Hancock Holding Company MS 18.9 6.38 4 PB Prosperity Bancshares, Inc. TX 10.7 6.23 5 FCNCA First Citizens BancShares, Inc. NC 21.2 6.10 6 GBCI Glacier Bancorp, Inc. MT 7.4 5.63 7 FIBK First Interstate BancSystem, Inc. MT 7.3 5.43 8 TCBI Texas Capital Bancshares, Inc. TX 9.1 5.37 9 CBF Capital Bank Financial Corporation FL 6.3 4.96 10 FCBN First Citizens Bancorporation, Inc. SC 8.2 4.87 11 UCBI United Community Banks, Inc. GA 6.7 4.85 12 BOKF BOK Financial Corporation OK 25.6 4.77 13 WAL Western Alliance Bancorporation AZ 7.2 4.59 14 IBKC IBERIABANK Corporation LA 12.1 4.42 15 NBHC National Bank Holdings Corporation CO 5.8 4.25 NOTE: Financial information as of June 30, 2012 (1) Includes publicly traded companies with assets between $5.0 - $50.0 billion as of June 30, 2012 (2) Population growth weighted by county (cumulative) Data Source: SNL Financial 39 Proactively Addressing Credit Environment Structure Centralized underwriting and approval process Segregated work-out teams Highly skilled ORE disposition group Seasoned regional credit professionals Process Continuous external loan review Intensive executive management involvement: o Weekly past due meetings o Weekly NPA/ORE meetings o Quarterly criticized watch loan review meetings o Quarterly pass commercial and CRE portfolio review meetings Internal loan review of new credit relationships Policy Ongoing enhancements to credit policy Periodic updates to portfolio limits 40 Lending – Credit Summary (in millions) Legal lending limit $162 House lending limit 20 Project lending limit 12 Top 25 relationships 370 Regional credit review – Standard underwriting 41 Performing Classified Loans (in millions) LOANS BY CATEGORY 3Q12 2Q12 1Q12 4Q11 3Q11 Commercial (Sec. by RE): Owner Occupied $ 77 $ 54 $ 78 $ 79 $ 69 Income Producing 49 94 56 64 65 Total Comm (Sec. by RE) Commercial & Industrial 19 16 17 16 25 Commercial Construction 27 38 23 18 26 Total Commercial Residential Mortgage 73 73 76 76 77 Residential Construction 35 46 64 72 76 Consumer / Installment 3 3 3 3 3 Total Classified Loans $ 283 $ 324 $ 317 $ 328 $ 341 42 Business Mix Loans (at quarter-end) (in millions) 3Q12 vs. LOANS BY CATEGORY 3Q12 2Q12 1Q12 4Q11 3Q11 3Q11 Commercial (Sec. by RE): Owner Occupied $ 1,126 $ 1,140 $ 1,137 $ 1,111 $ 1,037 $ 89 Income Producing (41) Total Comm (Sec. by RE) 1,819 1,837 1,843 1,822 1,771 48 Commercial & Industrial Commercial Construction (8) Total Commercial 2,440 2,456 2,450 2,414 2,369 71 Residential Mortgage 1,174 1,128 1,131 1,135 1,150 24 Residential Construction (85) Consumer / Installment Total Loans $ 4,138 $ 4,119 $ 4,128 $ 4,110 $ 4,110 $ 28 43 Markets Served Loans – (at quarter-end) (in millions) 3Q12 vs. LOANS BY MARKET 3Q12 2Q12 1Q12 4Q11 3Q11 3Q11 North Georgia $ 1,383 $ 1,387 $ 1,408 $ 1,426 $ 1,478 $ (95) Atlanta MSA 1,257 1,252 1,239 1,220 1,192 65 North Carolina (28) Coastal Georgia Gainesville MSA (16) East Tennessee Total Loans $ 4,138 $ 4,119 $ 4,128 $ 4,110 $ 4,110 $ 28 44 Residential Construction – North Georgia (in millions) 3Q12 vs. 3Q12 2Q12 1Q12 4Q11 3Q11 3Q11 Land Loans Developing Land $ 33 $ 39 $ 44 $ 44 $ 51 $ (18) Raw Land 17 18 26 26 25 (8) Lot Loans (13) Total (39) Construction Loans Spec 8 9 12 12 15 (7) Sold 15 14 11 14 14 1 Total 23 23 23 26 29 (6) Total Res Construction $ 184 $ 193 $ 206 $ 214 $ 229 $ (45) 45 Residential Construction – Atlanta MSA (in millions) 3Q12 vs. 3Q12 2Q12 1Q12 4Q11 3Q11 3Q11 Land Loans Developing Land $ 14 $ 14 $ 17 $ 17 $ 19 $ (5) Raw Land 9 9 13 14 15 (6) Lot Loans 18 22 22 22 22 (4) Total 41 45 52 53 56 (15) Construction Loans Spec 19 24 27 27 28 (9) Sold 8 7 7 6 8 - Total 27 31 34 33 36 (9) Total Res Construction $ 68 $ 76 $ 86 $ 86 $ 92 $ (24) 46 Business Mix Loans (at year-end) (in millions) 2 LOANS BY CATEGORY Commercial (Sec. by RE) $ 1,822 $ 1,761 $ 1,779 $ 1,627 $ 1,476 Commercial & Industrial Commercial Construction Total Commercial 2,414 2,499 2,532 2,537 2,421 Residential Mortgage 1,135 1,279 1,427 1,526 1,502 Residential Construction ,050 1,479 1,829 Consumer / Installment Total Loans $ 4,110 $ 4,604 $ 5,151 $ 5,705 $ 5,929 47 Markets Served Loans – (at year-end) (in millions) LOANS BY MARKET 2 North Georgia $ 1,426 $ 1,689 $ 1,884 $ 2,040 $ 2,060 Atlanta MSA 1,220 1,310 1,435 1,706 2,002 North Carolina Coastal Georgia Gainesville MSA East Tennessee Total Loans $ 4,110 $ 4,604 $ 5,151 $ 5,705 $ 5,929 TDRs by Loan Type 48 (in thousands) LOAN TYPE Accruing(1) Non-Accruing Total TDRs As of September 30, 2012 Commercial (Sec by RE) Commercial & Industrial Commercial Construction Total Commercial Residential Mortgage Residential Construction Consumer Installment 72,042 $ 8,530 $ 6,960 239 24,016 11,850 103,018 20,619 16,041 1,446 18,922 5,850 337 99 $ 80,572 Total 138,318 $ 28,014 $ (1) 75 percent of accruing TDR loans have an interest rate of 4 percent of greater. $ 166,332 As of June 30, 2012 Commercial (Sec by RE) Commercial & Industrial Commercial Construction Total Commercial Residential Mortgage Residential Construction Consumer Installment 75,901 $ 6,424 $ 3,713 259 30,727 10,950 110,341 17,633 14,485 2,465 16,450 5,728 366 145 $ 82,325 Total 141,642 $ 25,971 $ $ 167,613 (1) 67 percent of accruing TDR loans have an interest rate of 4 percent of greater. 49 NPAs by Loan Category, Market, and Activity Credit Quality (1) Third Quarter 2012 Second Quarter 2012 First Quarter 2012 Non-performing Foreclosed Total Non-performing Foreclosed Total Non-performing Foreclosed Total (in thousands) Loans Properties NPAs Loans Properties NPAs Loans Properties NPAs NPAs BY CATEGORY Commercial (sec.by RE) $ 25,896 $ 8,767 $ 34,663 $ 19,115 $ 10,586 $ 29,701 $ 26,081 $ 10,808 $ 36,889 Commercial & industrial 32,678 - 32,678 34,982 - 34,982 36,314 - 36,314 Commercial construction 18,590 3,121 21,711 18,175 2,732 20,907 23,319 3,266 26,585 Total commercial 77,164 11,888 89,052 72,272 13,318 85,590 85,714 14,074 99,788 Residential mortgage 13,996 6,031 20,027 16,631 5,591 22,222 18,741 5,882 24,623 Residential construction 22,935 9,039 31,974 25,530 11,512 37,042 24,341 11,931 36,272 Consumer installment 906 - 906 907 - 907 908 - 908 Total NPAs $ 115,001 $ 26,958 $ 141,959 $ 115,340 $ 30,421 $ 145,761 $ 129,704 $ 31,887 $ 161,591 Balance as a % of Unpaid Principal 68.8% 36.4% 58.8% 68.8% 39.3% 59.4% 70.6% 36.1% 59.4% NPAs BY MARKET North Georgia $ 72,211 $ 14,582 $ 86,793 $ 77,332 $ 13,546 $ 90,878 $ 81,117 $ 14,559 $ 95,676 Atlanta MSA 21,349 5,926 27,275 17,593 8,651 26,244 22,321 7,647 29,968 North Carolina 9,622 2,771 12,393 10,657 3,287 13,944 15,765 4,650 20,415 Coastal Georgia 6,,686 5,,607 5,622 1,268 6,890 Gainesville MSA 840 1,328 2,,998 3,989 2,210 3,387 5,597 East Tennessee 4,157 1,487 5,644 2,945 1,154 4,099 2,,045 Total NPAs $ 115,001 $ 26,958 $ 141,959 $ 115,340 $ 30,421 $ 145,761 $ 129,704 $ 31,887 $ 161,591 NPA ACTIVITY Beginning Balance $ 115,340 $ 30,421 $ 145,761 $ 129,704 $ 31,887 $ 161,591 $ 127,479 $ 32,859 $ 160,338 Loans placed on non-accrual 30,535 - 30,535 29,364 - 29,364 32,437 - 32,437 Payments received (3,646) - (3,646) (15,027) - (15,027) (5,945) - (5,945) Loan charge-offs (19,227) - (19,227) (19,382) - (19,382) (14,733) - (14,733) Foreclosures (8,001) 8,001 - (9,319) 9,319 - (9,534) 9,534 - Capitalized costs - 102 102 - 415 415 - 329 329 Note / property sales - (8,822) (8,822) - (10,461) (10,461) - (8,631) (8,631) Write downs - (2,394) (2,394) - (1,008) (1,008) - (2,111) (2,111) Net gains (losses) on sales - (350) (350) - 269 269 - (93) (93) Ending Balance $ 115,001 $ 26,958 $ 141,959 $ 115,340 $ 30,421 $ 145,761 $ 129,704 $ 31,887 $ 161,591 (1) Excludes non-performing loans and foreclosed properties covered by the loss-sharing agreement with the FDIC, related to the acquisition of Southern Community Bank. 50 Net Charge-offs by Category and Market Credit Quality (1) Third Quarter 2012 Second Quarter 2012 First Quarter 2012 Net Charge- Net Charge- Net Charge- Offs to Offs to Offs to Net Average Net Average Net Average (in thousands) Charge-Offs Loans (2) Charge-Offs Loans (2) Charge-Offs Loans (2) NET CHARGE-OFFS BY CATEGORY Commercial (sec.by RE) $ 8,174 1.79 % $ 4,349 .95 % $ 3,697 .81 % Commercial & industrial (259) (.23) 775 .70 669 .62 Commercial construction 3,190 7.74 88 .21 334 .81 Total commercial 11,105 1.81 5,212 .86 4,700 .78 Residential mortgage 3,527 1.23 3,862 1.38 5,375 1.91 Residential construction 5,676 5.69 9,563 9.14 5,314 4.84 Consumer installment 255 .78 259 .88 478 1.72 Total $ 20,563 1.99 $ 18,896 1.85 $ 15,867 1.55 NET CHARGE-OFFS BY MARKET North Georgia $ 6,451 1.84 % $ 12,474 3.58 % $ 9,022 2.56 % Atlanta MSA 9,344 3.02 2,307 .75 2,729 .89 North Carolina 1,674 1.15 3,634 2.52 1,679 1.14 Coastal Georgia 2,486 2.67 211 .23 1,329 1.53 Gainesville MSA 294 .45 (187) (.29) 883 1.35 East Tennessee 314 .45 457 .68 225 .34 Total $ 20,563 1.99 $ 18,896 1.85 $ 15,867 1.55 (1) Excludes non-performing loans and foreclosed properties covered by the loss-sharing agreement with the FDIC, related to the acquisition of Southern Community Bank. (2) Annualized. 51 Net Charge-offs by Category and Market Asset Disposition Plan as of March 31, 2011 Credit Quality - Net Charge-Offs First Quarter 2011 (1) Asset Disposition PlanBulk Loan Sale (2) First Quarter Performing Nonperforming Other Bulk Loan Foreclosure Other Net 2011 Net Charge- (in thousands) Loans Loans Sales (3) Charge-Offs (4) Charge-Offs Offs NET CHARGE-OFFS BY CATEGORY Commercial (sec. by RE) $ 29,451 $ 11,091 $ 3,318 $ 1,905 $ 2,842 $ 48,607 Commercial construction 32,530 15,,146 49,715 Commercial & industrial 365 2,303 859 - 513 4,040 Total commercial 62,346 28,722 4,469 2,324 4,501 102,362 Residential construction 43,018 23,459 3,325 11,693 10,643 92,138 Residential mortgage 13,917 14,263 1,676 1,538 4,989 36,383 Consumer / installment 86 Total $ 119,367 $ 66,612 $ 9,500 $ 15,579 $ 20,516 $ 231,574 NET CHARGE-OFFS BY MARKET Atlanta MSA $ 37,186 $ 8,545 $ 1,428 $ 6,034 $ 3,296 $ 56,489 Gainesville MSA 3,563 2,,616 North Georgia 57,969 47,699 2,508 6,585 8,544 123,305 Western North Carolina 11,138 4,743 2,415 1,402 6,749 26,447 Coastal Georgia 6,835 2,180 2,,003 East Tennessee 2,676 1,,714 Total $ 119,367 $ 66,612 $ 9,500 $ 15,579 $ 20,516 $ 231,574 (1) Excludes non-performing loans and foreclosed properties covered by the loss-sharing agreement with the FDIC, related to the acquisition of Southern Community Bank. (2) Charge-offs totaling $186 million were recognized on the bulk loan sale in the first quarter of 2011. The loans were transferred to the loans held for sale category in anticipation of the second quarter bulk loan sale that was completed on April 18, 2011. (3) Losses on smaller bulk sale transactions completed during the first quarter of 2011. (4) Loan charge-offs recognized in the first quarter of 2011 related to loans transferred to foreclosed properties. Such charge-offs were elevated in the first quarter as a result of the asset disposition plan, which called for aggressive write downs to expedite sales in the second and third quarters of 2011. 52 Credit Quality – Bulk Loan Sale Summary as of March 31, 2011 Credit Quality - Bulk Loan Sale Summary (1) Performing Loans Nonperforming Loans Total Loans Carrying Charge- Loans Held Carrying Charge- Loans Held Carrying Charge- Loans Held (in thousands) Amount (2) Offs (3) for Sale (4) Amount (2) Offs (3) for Sale (4) Amount (2) Offs (3) for Sale (4) BY CATEGORY Commercial (sec. by RE) $ 40,902 $ 29,451 $ 11,451 $ 17,202 $ 11,090 $ 6,112 $ 58,104 $ 40,541 $ 17,563 Commercial construction 45,490 32,530 12,960 22,440 15,328 7,112 67,930 47,858 20,072 Commercial & industrial ,397 2,302 1,095 3,901 2,667 1,234 Total commercial 86,896 62,346 24,550 43,039 28,720 14,319 129,935 91,066 38,869 Residential construction 59,747 43,018 16,729 35,508 23,459 12,049 95,255 66,477 28,778 Residential mortgage 19,342 13,917 5,425 21,716 14,262 7,454 41,058 28,179 12,879 Consumer / installment Total $ 166,105 $ 119,367 $ 46,738 $ 100,501 $ 66,610 $ 33,891 $ 266,606 $ 185,977 $ 80,629 BY MARKET Atlanta MSA $ 51,647 $ 37,186 $ 14,461 $ 13,755 $ 8,545 $ 5,210 $ 65,402 $ 45,731 $ 19,671 Gainesville MSA 4,949 3,563 1,386 3,695 2,442 1,253 8,644 6,005 2,639 North Georgia 80,831 57,969 22,862 70,900 47,698 23,202 151,731 105,667 46,064 Western North Carolina 15,468 11,138 4,330 7,228 4,743 2,485 22,696 15,881 6,815 Coastal Georgia 9,493 6,835 2,658 3,527 2,179 1,348 13,020 9,014 4,006 East Tennessee 3,717 2,676 1,041 1,396 1,,113 3,679 1,434 Total $ 166,105 $ 119,367 $ 46,738 $ 100,501 $ 66,610 $ 33,891 $ 266,606 $ 185,977 $ 80,629 (1) This schedule presents a summary of classified loans included in the bulk loan sale transaction that closed on April 18, 2011. (2) This column represents the book value, or carrying amount, of the loans prior to charge offs to mark loans to expected proceeds from sale. (3) This column represents the charge-offs required to adjust the loan balances to the expected proceeds from the sale based on indicative bids received from prospective buyers, including principal payments received or committed advances made after the cutoff date through March 31, 2011 that are part of the settlement. (4) This column represents the expected proceeds from the bulk sale based on indicative bids received from prospective buyers and equals the balance shown on the consolidated balance sheet as loans held for sale. 53 Margin – Credit Costs Credit Costs Impacting Margin Historically 8 to 12 bps Cost 3Q12 vs. Historical –7 bps (annual earnings impact of $4.4 million) 1 bps $635 thousand in NIR Loans / Deposits -Liquidity 54 (in millions) 3Q12 2Q12 3Q11 vs 3Q11 vs 2Q12 Variance Loans $ 4,138 $ 4,119 $ 4,110 19 $ 28 $ Core (DDA, MMDA, Savings) Public Funds CD's Total Deposits (excl Brokered) $ 73 $ 232 $ (15) 9 (70) (437) (12) $ (196) $ Loan to Deposit Ratio 74% 73% 71% Investment Securities: Available for Sale -Fixed -Floating Held to Maturity -Fixed -Floating Total Investment Securities $ 1,002 24 $ 1,027 18 $ 1,003 25 $ (25) 86 6 41 $ (1) Percent of Assets (Excludes Floating) 39% 35% 37% 55 Wholesale Borrowings - Liquidity (in millions) Unused Variance Capacity 3Q12 2Q12 3Q11 vs 2Q12 vs 3Q11 Wholesale Borrowings(1) Brokered Deposits $ 1,436 $ 233 $ 211 $ 210 $ 22 $ 23 FHLB 1,(75) 9 Fed Funds 125 - Other Wholesale - 53 54 103 (1) (50) Total $ 2,615 $ 336 $ 390 $ 354 $ (54) $ (18) Long-Term Debt Sub-Debt $ 65 $ 65 $ 65 $ - $ - Trust Preferred Securities 55 55 55 - - Total Long-Term Debt $ 120 $ 120 $ 120 $ - $ - (1) Estimated Brokered Deposit Total Capacity at 25% of Assets 56 Business Mix – Deposits at quarter-end (in millions) 3Q12 vs. DEPOSITS BY CATEGORY 3Q12 2Q12 1Q12 4Q11 3Q11 3Q11 Demand & Now $ 1,796 $ 1,735 $ 1,722 $ 1,674 $ 1,686 $ 110 MMDA & Savings 1,342 1,330 1,331 1,228 1,220 122 Core Transaction Deposits 3,138 3,065 3,053 2,902 2,906 232 Time < $100,000 1,118 1,159 1,201 1,326 1,387 (269) Time $100,000 < $250,(146) Public Deposits Total Core Deposits 5,466 5,472 5,690 5,766 5,634 (168) Time $250,(22) Public Deposits 32 36 38 40 38 (6) Total Customer Deposits 5,599 5,611 5,833 5,919 5,795 (196) Brokered Deposits Total Deposits $ 5,823 $ 5,822 $ 6,001 $ 6,098 $ 6,005 $ (182) 57 Core Transaction Deposits Geographic Diversity Core Transactions / Total Deposits (%) 3Q12 3Q11 Coastal GA 62.8 % 46.3 % Gainesville MSA 61.0 54.3 North Carolina 58.8 52.8 Atlanta MSA 58.5 53.0 East TN 58.6 53.4 North Georgia 53.7 51.1 Total 55.7 % 50.1 % 58 Non GAAP Reconciliation Tables (in thousands except EPS) Operating Earnings to GAAP Earnings Reconciliation 3Q12 2Q12 1Q12 4Q11 3Q11 Core net interest revenue reconciliation Core net interest revenue $ 57,371 $ 56,836 $ 58,864 $ 59,050 $ 59,281 Taxable equivalent adjustment (419) (444) (446) (423) (420) Net interest revenue (GAAP) $ 56,952 $ 56,392 $ 58,418 $ 58,627 $ 58,861 Core fee revenue reconciliation Core fee revenue $ 13,003 $ 12,764 $ 13,091 $ 11,442 $ 11,309 Securities gains, net - 6,- Loss on prepayment of borrowings - (6,199) (482) - - Gains from sales of low income housing tax credits - - 728 728 - Hedge ineffectiveness (losses) gains 608 (180) Interest on Federal tax refund - - 1,100 - - Mark to market on deferred compensation plan assets 153 (8) 270 180 (386) Fee revenue (GAAP) $ 13,764 $ 12,867 $ 15,379 $ 12,667 $ 11,498 Core operating expense reconciliation Core operating expense $ 40,523 $ 41,312 $ 42,670 $ 43,843 $ 44,093 Foreclosed property expense 3,706 1,851 3,825 9,302 2,813 Severance 401 1,155 190 - - Reclassification of pension actuarial gains and losses and prior service costs to OCI - - - (2,245) - Mark to market on deferred compensation plan liability 153 (8) 270 180 (386) Operating expense (GAAP) $ 44,783 $ 44,310 $ 46,955 $ 51,080 $ 46,520 59 Non GAAP Reconciliation Tables Operating Earnings to GAAP Earnings Reconciliation 3Q12 2Q12 1Q12 4Q11 3Q11 Net interest margin - pre credit reconciliation Net interest margin - pre credit 3.79 % 3.62 % 3.76 % 3.77 % 3.79 % Effect of interest reversals, lost interest, and carry costs of NPAs (.19) (.19) (.23) (.26) (.24) Net interest margin 3.60 % 3.43 % 3.53 % 3.51 % 3.55 % Tangible common equity and tangible equity to tangible assets reconciliation Tangible common equity to tangible assets 5.73 % 5.45 % 5.33 % 5.38 % 5.65 % Effect of preferred equity 2.93 2.79 2.75 2.78 2.77 Tangible equity to tangible assets 8.66 8.24 8.08 8.16 8.42 Effect of goodwill and other intangibles .09 .09 .11 .12 .13 Equity to assets (GAAP) 8.75 % 8.33 % 8.19 % 8.28 % 8.55 % Tangible common equity to risk-weighted assets reconciliation Tangible common equity to risk-weighted assets 8.59 % 8.37 % 8.21 % 8.25 % 8.52 % Effect of preferred equity 4.36 4.35 4.23 4.29 4.33 Tangible equity to risk weighted assets 12.95 12.72 12.44 12.54 12.85 Effect of other comprehensive income .36 .28 .10 (.03) (.29) Effect of trust preferred 1.19 1.19 1.15 1.18 1.19 Tier I capital ratio (Regulatory) 14.50 % 14.19 % 13.69 % 13.69 % 13.75 % 60 Analyst Coverage FIG Partners Sandler O’Neill & Partners (Market Perform - Aug 14, 2012) (Hold, Oct 3, 2012) Keefe, Bruyette & Woods Stephens, Inc. (Market Perform - Oct 8, 2012) (Equal Weight - Aug 2, 2012) Raymond James & Assoc. SunTrust Robinson Humphrey (Market Perform - Sep 26, 2012) (Neutral - Sep 19, 2012) 61 United Community Banks, Inc. Investor Presentation Third Quarter 2012 Copyright 2012 United Community Banks, Inc. All rights reserved.
